PER CURIAM.
Under Lan. R. L. 6604 (R. S. 4022a), all children of school age throughout the state who reside further than one and one-half miles from the school where they have a legal residence under the school laws of Ohio, are permitted to attend the nearest subdistrict or joint sub-district school; or the grades below the high school in special and village district schools; and if under twelve years of age, are permitted to attend the schools under the control 'of boards of education of city districts of the first class:
By its operation and effect this section excludes such children from any school in a city district of the second class; and if they are over twelve years of age from any school in a city district of the first class, although such school is nearest to their legal residence. It confers a privilege upon a portion of the children of school age who reside further than one and one-half miles from the school where they have a legal residence, and not upon others, although similarly situated. It does not have universal operation as to all children in the same condition or category, and therefore contravenes See. 26, Art. 2 of the constitution, which provides:
“All laws, of a general nature, shall have a uniform operation throughout the state.” State v. Spellmire, 67 Ohio St. 77 [65 N. E. Rep. 619].
Judgment reversed.